Exhibit 10.1

 

First Amendment to

Registration Rights Agreement

 

                                This First Amendment to Registration Rights
Agreement (this “Amendment”) is made this 24th day of January, 2008, by and
among SatCon Technology Corporation, a Delaware corporation (the “Company”), and
RockPort Capital Partners II, L.P. and NGP Energy Technology Partners, L.P.
(collectively, the “Investors”).

 

                                WHEREAS, the Company and the Investors are
parties to that certain Registration Rights Agreement, dated as of November 8,
2007 (the “Agreement”).  Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings ascribed to such terms in the
Agreement;

 

                                WHEREAS, pursuant to Section 8.6 of the
Agreement, the Agreement may be amended by the Company and the Designated
Holders holding at least 66.7% of the then-outstanding Registrable Securities;

 

                                WHEREAS, the Investors represent Designated
Holders holding 100% of the currently outstanding Registrable Securities; and

 

                                WHEREAS, the parties hereto desire to enter into
this Amendment to amend the Agreement to extend the period during which the
Company must file the Shelf Registration Statement.

 

                                NOW THEREFORE, in consideration of the premises
and mutual covenants herein contained, the parties agree as follows:

 

                                1.             The first sentence of Section 3.1
of the Agreement is hereby deleted in its entirety and the following is hereby
inserted in its place:

 

                                “To the greatest extent legally permissible, not
later than the earlier to occur of (i) five(5) Business Days after the Company
files its Annual Report on Form 10-K for the year ended December 31, 2007 or
(ii) April 7, 2008 (such earlier date, the “Required Filing Date”), the Company
shall file with the SEC a shelf registration statement pursuant to Rule 415 of
the Securities Act (the “Shelf Registration Statement”) on Form S-3 (or any
successor form thereto), or if Form S-3 may not be used by the Company, on
Form S-1 or SB-2 (or any successor forms thereto), as selected by the Company,
with respect to the resale, from time to time, covering all of the Registrable
Securities held by the Designated Holders.”

 

                                2.             Section 3.2(a) of the Agreement
is hereby deleted in its entirety and the following is hereby inserted in its
place:

 

 

 

--------------------------------------------------------------------------------


 

                                “(a)         The Company shall use its
reasonable best efforts to cause the Shelf Registration Statement to become
effective as soon as practicable after the Required Filing Date (but not later
than the Required Effectiveness Date), and shall use its reasonable best efforts
to keep the Shelf Registration Statement continuously effective under the
Securities Act, subject to the provisions of Sections 5.4 and 5.5 hereof, until
the earlier of (i) such time as the Company delivers an opinion of counsel
reasonably acceptable to the Designated Holders holding a majority of the
then-outstanding Registrable Securities (it being agreed that Greenberg Traurig,
LLP shall be satisfactory counsel) that each Designated Holder may sell in the
open market in a single transaction all Registrable Securities then held by each
such Designated Holder pursuant to Rule 144(k) of the Securities Act (or any
similar provision then in force) without being subject to the volume limitations
thereof or otherwise under an applicable exemption from the registration
requirements of the Securities Act, as amended, and all other applicable
securities and blue sky laws, (ii) all Registrable Securities covered by such
Shelf Registration Statement have been sold pursuant to such Shelf Registration
Statement or (iii) all Registrable Securities have been sold pursuant to
Rule 144 (such period being the “Effectiveness Period”).”

 

                                3.             As amended by this Amendment, the
Agreement is in all respects ratified and confirmed, and as so amended by this
Amendment, the Agreement shall be read, taken and construed as one in the same
instrument.

 

                                4.             This Amendment may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and, all of which taken together shall constitute one and the same
Amendment.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

 

****************

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, the parties hereto have
executed this First Amendment to Registration Rights Agreement the day and year
first above written.

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ David B. Eisenhaure

 

 

Name:

David B. Eisenhaure

 

 

Title:

President

 

 

 

 

 

 

ROCKPORT CAPITAL PARTNERS II, L.P.

 

 

 

 

 

 

By:

RockPort Capital II, LLC

 

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

By:

/s/ Janet B. James

 

 

 

Name:

Janet B. James

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

NGP ENERGY TECHNOLOGY PARTNERS, L.P.

 

 

 

 

 

 

By:

NGP ETP, L.L.C.

 

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

By:

/s/ Philip J. Deutch

 

 

 

Name:

Philip J. Deutch

 

 

 

Title:

Authorized Member

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------